Citation Nr: 1018313	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for head, neck, shoulder, 
back, hip, knee, and tremor disorders as residuals of a 
motorcycle accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
1986 to April 1986, and on active duty from January 1987 to 
February 1989.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDING OF FACT

The evidence of record does not show a current diagnosis of a 
head, neck, shoulder, back, hip, knee, or tremor disorder 
related to the Veteran's military service or to any incident 
therein.


CONCLUSION OF LAW

Head, neck, shoulder, back, hip, knee, and tremor disorders, 
claimed as residuals of an inservice motorcycle accident, 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's June 2005, March 2006, and March 2008 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  With respect to the Dingess requirements, the 
March 2006 and March 2008 letters provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

During the course of this appeal, the Veteran claimed to have 
received inservice treatment from the Winn Army Hospital, 
Tuttle Army Health Clinic, and Lloyd C. 


Hawks Troop Medical Center.  An August 2009 response from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, indicated that records of this treatment could not 
be located despite an extensive and thorough search, and that 
these records either do not exist or are not in NPRC's 
possession.

The Board also finds that a VA examination is not necessary 
in this matter.  The Veteran's service treatment records are 
silent as to any treatment for the conditions claimed on 
appeal, including any treatment following an inservice 
motorcycle accident.  Moreover, in a November 2001 statement, 
the Veteran indicated that he had "never been treated for 
any injury conditions since [he] left the service."  
Finally, there is no evidence suggesting an etiological link 
between a current head, neck, shoulder, back, hip, knee, or 
tremor disorder and the Veteran's military service.  As such, 
no VA examination is required in this case.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Moreover, a review of the record revealed that the Veteran is 
no longer living at his address of record.  Attempts by the 
RO to locate the Veteran have been unsuccessful.  These 
attempts included calling his last phone number of record, 
sending mail to him at his last known address, and contacting 
his representative.  The "duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of the Veteran's cooperation in obtaining 
pertinent medical evidence, VA has no further obligation to 
provide a medical examination or obtain a medical opinion in 
conjunction with this claim. 

Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to assist has 
been fulfilled.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran is seeking service connection for head, neck, 
shoulder, back, hip, knee, and tremor disorders.  He contends 
that all of these conditions are the result of an inservice 
motorcycle accident in late 1987.

Historically, the Veteran served on active duty for training 
from January 1986 to April 1986, and on active duty from 
January 1987 to February 1989.  A review of his service 
treatment records are completely silent for any treatment of 
injuries following a motorcycle accident.  Moreover, the 
service treatment records do not reflect any treatment for 
head, neck, shoulder, back, hip, knee, or tremor disorders.

In November 2001, the Veteran filed a claim seeking service 
connection for a back disorder, claimed as residuals of a 
motorcycle injury.  On his claim form, he indicated that this 
incident occurred in September 1987.  In a November 2001 
statement, the Veteran indicated that he had "never been 
treated for any injury conditions since [he] left the 
service."

An August 2007 treatment noted the Veteran's history of a 
severe motorcycle accident in 1997.  

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
residuals of a motorcycle accident.  Specifically, the 
evidence of record does not show the Veteran currently has a 
head, neck, shoulder, back, hip, knee, or tremor disorder 
related to his military service, including his claimed 
inservice motorcycle accident.

Initially, the Veteran's service treatment records are 
negative for any treatment for injuries following a 
motorcycle accident.  Moreover, the records do not show any 
treatment for a head, neck, shoulder, back, hip, knee, or 
tremor disorder.  In addition, physical examinations in 
August 1988 and in September 1988 were silent as to any of 
these conditions.  Moreover, in a November 2001 statement 
from the Veteran, he indicated that he had "never been 
treated for any injury conditions since [he] left the 
service."  

As for his claimed back disorder, this condition was first 
referenced in November 2001, over 12 years after the 
Veteran's discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The lack of any prior reference to a 
back disorder in his service and post service treatment 
records prior to November 2001, over 12 years after his 
discharge, weighs heavily against the Veteran's claim.  
Moreover, as for the remaining conditions, the 


Veteran's failure to reference any of these conditions at the 
time he first filed a claim concerning his back disorder, 
secondary to an inservice motorcycle accident, weighs against 
the Veteran's claim.  These additional conditions were not 
referred to until 2005, or 15 years after his discharge from 
the service.  In addition, an August 2007 treatment report 
noted the Veteran's history of a severe motorcycle accident 
in 1997, which would be following his discharge from the 
service.  

Although the Veteran contends his claimed conditions resulted 
from an inservice motorcycle accident, his statements are not 
competent evidence to establish a diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Moreover, the Veteran's contentions herein are found not 
credible.  Other than the Veteran's own assertions, no 
evidence has been submitted indicating that an inservice 
motorcycle accident even occurred.  Given the severity of the 
claimed accident, that it involved another vehicle, and the 
extent of the injuries claimed, the Board finds it 
unbelievable that there is no independent evidence of this 
accident.  Highlighting the absence of any corroborating 
evidence of this incident are two subsequent inservice 
physical examinations in August 1988 and in September 1998 
that were completely silent as to any of the conditions now 
claimed by the Veteran.  Moreover, the Veteran himself denied 
having received any treatment for any of the claimed 
condition for over 10 years after his discharge from the 
service.  Finally, an August 2007 treatment report noted the 
Veteran's history of a severe motorcycle accident in 1997.  

Accordingly, it is not shown by the competent and credible 
evidence that the Veteran has a current head, neck, shoulder, 
back, hip, knee, or tremor disorder, related to his military 
service, including his claimed as residuals of a motorcycle 
accident.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for head, neck, shoulder, back, hip, knee, 
and tremor disorders, claimed as residuals of a motorcycle 
accident, are denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


